  Case 20-01012          Doc 28     Filed 09/18/20 Entered 09/18/20 16:12:35             Desc Main
                                      Document     Page 1 of 3



                               UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MAINE


 In re:
                                                          Chapter 7
 Matthew J. McLaughlin                                    Case No. 20-10077
 & Michele S. McLaughlin,

                              Debtors


 Nathaniel R. Hull, Solely as Trustee
 for the Chapter 7 Estate of Matthew
 J. McLaughlin and Michele S. McLaughlin,
                                                          Adv. Proc. No. 20-1012
                              Plaintiff
   v.

 Kurt E. Dupuis,

                              Defendant


               ORDER POSTPONING DISPOSITION OF MOTION TO DISMISS
               COUNTERCLAIM AND GRANTING MOTION TO EXTEND TIME

          The Plaintiff has filed a Motion to Dismiss Defendant’s Counterclaim [Dkt. No. 18] (the

“Motion to Dismiss”). After considering the Defendant’s Objection to the Motion to Dismiss

[Dkt. No. 21] and the parties’ arguments at a hearing on September 3, 2020, the Court took the

Motion to Dismiss under advisement. Since then, the parties have requested a third extension of

the deadline for submission of their proposed joint pretrial order, asserting that “resources will be

conserved by not negotiating a proposed joint pretrial order until the Court has decided the

motion to dismiss.” See [Dkt. No. 27].

          Conservation of resources is a laudable goal in a chapter 7 case, and in civil litigation

generally. The goal of conserving resources is often well-served when litigation is paused while
  Case 20-01012        Doc 28      Filed 09/18/20 Entered 09/18/20 16:12:35               Desc Main
                                     Document     Page 2 of 3



a motion to dismiss is pending. In this particular proceeding, however, efficiencies will not be

gained by that type of de facto suspension.

        The Defendant has denied the allegation that he and his sister, Michele S. McLaughlin,

are co-owners and tenants in common of the real estate located at 3062 Bradley Road, Chalfont,

Pennsylvania (the “Property”). See [Answer at Dkt. No. 13, ¶¶ 16 & 22]. He has also alleged

that his interest in the Property is in the nature of a life estate, and that the bankruptcy estate’s

interest in the Property is contingent upon that life estate. [Counterclaim at Dkt. No. 13, ¶¶ 12 &

14.] In light of these allegations, it will be necessary for the parties to engage in discovery with

respect to the nature of the Defendant’s interest in the Property. Because the nature of the

Defendant’s interest in the Property is central to both the Complaint and the Counterclaim, an

immediate resolution of the Motion to Dismiss is unlikely to simplify the issues for

determination or yield any efficiencies. A decision on the Motion to Dismiss at this juncture will

not meaningfully reduce the scope of discovery or minimize the prospects of protracted litigation

between these parties.

        Further, although the Motion to Dismiss raises several questions, it is silent on other

matters that may be determinative. For example, neither party has raised the possibility that the

Defendant’s alleged life estate in the Property merged into the Defendant’s allegedly greater

interest in the Property as a tenant in common. Cf. Jordan v. McClure, 1878 WL 13218, at *5

(Pa. Nov. 17, 1877) (suggesting that when an interest in fee is vested in the holder of a life estate,

the two estates merge, “the lesser into the greater estate”); see also 1 Tiffany Real Prop. § 70 (3d

ed.) (“At common law, whenever a greater estate and a less coincide and meet in one and the

same person, without any intermediate estate, the less is immediately annihilated, or, . . . merged,

that is, sunk or drowned in the greater.”) (quotation marks omitted). In addition, disposition of




                                                  -2-
  Case 20-01012       Doc 28      Filed 09/18/20 Entered 09/18/20 16:12:35             Desc Main
                                    Document     Page 3 of 3



the Motion to Dismiss may not materially advance the termination of the litigation. Even if the

Court were to conclude that the Defendant had stated a plausible claim to a life estate, the

Plaintiff might then seek to sell the Property free and clear of the life estate under 11 U.S.C. §

363(f). See In re Rose, 113 B.R. 534, 538 (Bankr. W.D. Mo. 1990). On balance, these various

considerations lead the Court to conclude that it is appropriate to defer disposition of the Motion

to Dismiss until trial. See Fed. R. Civ. P. 12(i); see also Fed. R. Bankr. P. 1001 (charging the

Court with administering the Bankruptcy Rules “to secure the just, speedy, and inexpensive

determination of every case and proceeding”).

       The parties’ request to extend the deadline for submission of their proposed joint pretrial

order is GRANTED on the following terms. The deadline for submission of the proposed joint

pretrial order is extended to October 1, 2020. The telephonic pretrial conference currently

scheduled for 2:00 p.m. on September 24, 2020 is hereby rescheduled for 2:00 p.m. on October

8, 2020.



Date: September 18, 2020
                                               Michael A. Fagone
                                               United States Bankruptcy Judge
                                               District of Maine




                                                -3-
